AO 440 (Rev. 05/00) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF ILLINOIS



                                                                           SUMMONS IN A CIVIL CASE
Sneaker Match, LLC


                                                                 CASE NUMBER:       1:21-cv-02003
                                V.                               ASSIGNED JUDGE:
                                                                                    Hon. Matthew F. Kennelly
John Does 1-10
                                                                 DESIGNATED
                                                                 MAGISTRATE JUDGE: Hon. Sheila M. Finnegan


                    TO: (Name and address of Defendant)
       Recordertee.com and all other Defendants identified in the Complaint.




          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)
                 Amanda Osorio
                 1514 Wealthy St.
                 Suite 258
                 Grand Rapids, Mi
                 49506


                                                                               21
an answer to the complaint which is herewith served upon you,                                days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




                          RK
     THOMAS G. BRUTON, CLERK

                                                                                      -XQH, 2021
                                                                                      -XQH

     (By) DEPUTY CLERK                                                                DATE
                                                                                      DAT
AO 440 (Rev. 05/00) Summons in a Civil Action
                                                                 RETURN OF SERVICE
                                                                                        DATE
          Service of the Summons and complaint was made by me(1)
NAME OF SERVER (PRINT)                                                                  TITLE


   Check one box below to indicate appropriate method of service

          G Served personally upon the defendant. Place where served:




          G Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
            discretion then residing therein.
              Name of person with whom the summons and complaint were left:

          G Returned unexecuted:




          G Other (specify):




                                                            STATEMENT OF SERVICE FEES
TRAVEL                                                SERVICES                                      TOTAL



                                                              DECLARATION OF SERVER

                   I declare under penalty of perjury under the laws of the United States of America that the foregoing information
          contained in the Return of Service and Statement of Service Fees is true and correct.


          Executed on
                                        Date                    Signature of Server




                                                                Address of Server




(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
                                        Schedule A
                                     Summons Executed

The following Defendants’ Aliases were served via a website as authorized in the Temporary
Restraining Order issued in this case on June 2, 2021:

   anzpremium.com
   Conmilu.com
   dmpoutfit.com
   firematchtees.com
   greateeoffer.com
   Hare8Tees.com
   isicksick.com
   JumpOutfits.com
   kicksoutfit.com
   lynseries.com
   Matchhare.com
   matchkickstees.com
   pvtshirt.com
   retroprize.com
   superstreetwears.com
   azwearity.com
   mrasgrupx.com
   quangphom.com
   SneakersMatchTee.com
   uncspot.com

The following Defendants’ Aliases were served via a website as authorized in the Temporary
Restraining Order issued in this case on June 4, 2021:

   hoangcl.store
   KicksMatchTee.com
   kicksmatchtee.com
   Maztee.com
   seakergymtee.com
   seakertee.com
   shoppingcl.com
   sneakershirtsone.com
   thexbear.com
   thexbear.com
   touchshirt.net
   orohena.co
   sneaker-shirts.com

The following Defendants’ Aliases were served via a website as authorized in the Temporary
Restraining Order issued in this case on June 7, 2021:
duseric-87
elizl61
jachass0
jolopo_57
jonan73
marlind3843
niodys-32
per-7460
ronaka_26
co_9455
jennim_39
sydcoo4026
